Citation Nr: 0718775	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2007, the veteran testified before the Veterans 
Law Judge via videoconference.  A copy of the hearing 
transcript is of record and has been reviewed.

According to a statement, received in January 2007, the 
veteran specifically asserted clear and unmistakable error in 
January 1948 and April 1951 rating decisions regarding the 
evaluation of the residuals of gunshot wounds to the 
buttocks.  These matters are referred to the RO for any 
development deemed appropriate.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
primarily manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression, nightmares, some inability to 
establish and maintain effective relationships, and some 
difficulty in adapting to stressful circumstances.  There is 
no evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  

2.  Service connection is currently in effect for: anxiety 
disorder (50 percent); residuals of gunshot wounds to the 
buttocks (20 percent); hearing loss (20 percent); and 
tinnitus (10 percent), for a combined evaluation of 70 
percent.  

3.  The veteran reported that he last worked full-time in 
1980.  He indicated that he worked as an air conditioning 
supervisor and a field supervisor for a construction company.  
He also reported having a 10th grade education.  

4.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for service-connected anxiety disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2006).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2004 letter.  That letter 
essentially informed the veteran to submit any pertinent 
evidence he has in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, a hearing transcript, the veteran's 
contentions, and post-service medical records from the VA 
Medical Center in Columbia and N. Florida/S. Georgia Veterans 
Health System.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran indicated on August and October 2006 forms that he 
has no additional evidence to submit.  The Board is also 
unaware of any additional evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claim following the 
provision of the required notice and the completion of all 
indicated development of the record.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

In an October 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are assigned.  Regardless, in light of the 
denial of the veteran's claim, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Increased Rating Claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is currently in receipt of a 50 percent 
evaluation for an anxiety disorder, effective January 31, 
2001, pursuant to Diagnostic Code 9413.  Under such code, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 
(2006).  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

On review of the evidence of record, the Board finds that an 
evaluation in excess of 50 percent for veteran's service-
connected anxiety disorder is not warranted.  The evidence 
reflects that the veteran's anxiety disorder is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, nightmares, some inability to establish and 
maintain effective relationships, and some difficulty in 
adapting to stressful circumstances.  Significantly, however, 
the evidence does not show that the veteran's anxiety 
disorder causes deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  

VA psychiatric treatment records dated from 2003 and 2006 
generally reflect that the veteran has good control of his 
anxiety symptoms.  Overall, on mental status examinations 
between 2003 and 2006, the veteran was described as alert, 
attending, and cooperative.  He presented to the clinic in an 
appropriate manner, neat and well-groomed.  His affect was 
full range.  His mood was euthymic, and occasionally anxious.  
Speech was unremarkable.  His insight and judgment were 
regarded as good; and he has been oriented as to person, 
place situation, and time.  Thought process was described as 
linear, goal directed, and abstract.  These records show no 
evidence of delusions, hallucinations, suicidal or homicidal 
ideations.  Further, while the veteran is diagnosed with 
dysthymia, it has been regarded as mild, in nature, 
consequently, there is no evidence reflecting near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively.  There is also no medical 
evidence of impaired impulse control or spatial 
disorientation.  Lastly, the Board notes that while the 
veteran reported having no friends or family support during 
his January 2004 VA examination, more recently, during a 
February 2005 VA visit, he stated that he planned to move to 
[redacted] to live with his daughter.  During his February 2007 
hearing, the veteran testified that that he has grandchildren 
and gets along with them.  

The Board acknowledges the evidence of cognitive decline, and 
a GAF score of 58 on January 2004 VA examination.  
Significantly, however, the examiner who assigned that score 
noted that the veteran's signs and symptoms of anxiety 
disorder were not prominent and appeared to be well-
controlled with medication.  The examiner added that the 
veteran's most prominent signs and symptoms shown on 
examination were related to his cognitive complaints, 
consistent with normal aging and his concern over his health 
following a series of two prior heart attacks, as opposed to 
service-connected anxiety disorder.  That examiner concluded 
that the veteran's anxiety alone was only mild, in nature.  
GAF scores subsequent to January 2004 have ranged from 85 to 
90, which represents absent or minimal symptoms.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In sum, the Board finds that the veteran's disability picture 
does not more nearly approximate the criteria for a 70 
percent evaluation.  Consequently, an evaluation for anxiety 
disorder in excess of 50 percent is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2006).

As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




TDIU Claim

The veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does meet the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  
Service connection is currently in effect for: anxiety 
disorder (50 percent); residuals of gunshot wounds to the 
buttocks (20 percent); hearing loss (20 percent); and 
tinnitus (10 percent), for a combined evaluation of 70 
percent.  As the veteran has two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, he meets the schedular criteria for TDIU.  

The question that remains, however, is whether his service-
connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment.  The central 
inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non service-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2006).  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

According to the veteran's application for increased 
compensation based on unemployability, received in January 
2004, he last worked full-time in 1980.  He indicated that he 
worked as an air conditioning supervisor, and a field 
supervisor for a construction company.  He also reported 
having a 10th grade education.  

On review, the Board finds that the evidence fails to show 
that the veteran's service-connected disabilities alone 
preclude him from securing or following a substantially 
gainful occupation.  The record contains an August 2006 VA 
statement by a VA physician to the effect that "given the 
veteran's age, his current medical problems, including his 
anxiety problem, and PTSD, "I do not see him capable any 
longer of full time gainful employment."  Notwithstanding 
such statement, the Board notes that in determining whether 
the veteran is entitled to a TDIU, neither the veteran's non 
service-connected disabilities nor his advancing age may be 
considered.  See Van Hoose, supra.  With regard to the August 
2006 statement, the Board notes that the veteran is not 
service-connected for PTSD.  Also, he is receiving treatment 
for numerous non service-connected disabilities, to include, 
but not limited to, multiple joint arthritis, bilateral knee 
disability, peripheral neuropathy, left foot drop, urethral 
stricture, hyperplasia, and cor atherosclerosis.  Further, 
his cognitive decline has not been attributed to a service-
connected disability, but rather to the normal aging process 
and concern over his non service-connected cardiovascular 
disability.  
Setting the veteran's age and non service-connected 
disabilities aside, the Board finds that the level of 
impairment to the veteran's employment is adequately 
reflected in the disability evaluations he currently receives 
for his service-connected disabilities.  As noted, the 
January 2004 VA examiner opined that the veteran's anxiety 
disorder is manifested by only mild occupational impairment, 
and the veteran's current GAF scores range from 85 to 90, 
which represents absent or minimal symptoms.  Also there is 
no indication in the record that the veteran's residuals of 
gunshot wounds to the buttocks, hearing loss, and tinnitus 
significantly impair the veteran from an industrial 
standpoint.

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to an increased evaluation for anxiety disorder, 
currently rated as 50 percent disabling, is denied.

Entitlement to TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


